Citation Nr: 0606408	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
thoracic spine, to include Schmorl's nodes and Scheuermann's 
disease/juvenile kyphosis.

2.  Entitlement to service connection for a disorder of the 
spine other than Schmorl's nodes of the thoracic spine and 
Scheuermann's disease/juvenile kyphosis of the thoracic 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 10, 1972, to August 15, 1972, when he 
received an honorable discharge as having "enlisted in 
error."

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On January 16, 2004, the veteran testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  

In June 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.  The 
case was returned to the Board in September 2005.


FINDINGS OF FACT

1.  Schmorl's nodes of the thoracic spine and juvenile 
kyphosis/Scheuermann's disease of the thoracic spine pre-
existed the veteran's active military service.  

2.  The underlying condition of pre-existing Schmorl's nodes 
of the thoracic spine and pre-existing juvenile 
kyphosis/Scheuermann's disease of the thoracic spine did not 
worsen during service.

3.  Degenerative disc disease of the lumbar spine was not 
present in service, was not manifested during the year 
following separation from service, and is not related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  A disorder of the thoracic spine, to include Schmorl's 
nodes and Scheuermann's disease/juvenile kyphosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).  

2.  A disorder of the spine other than Schmorl's nodes of the 
thoracic spine and Scheuermann's disease/juvenile kyphosis of 
the thoracic spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112,  5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).     

A remedial VCAA notice letter sent by the AMC to the veteran 
in July 2004 informed him of the evidence needed to 
substantiate his service connection claims, of the evidence 
which VA had obtained and would attempt to obtain, and of the 
evidence which he should submit in support of his claims.  
The AMC's letter also advised the veteran to send to VA any 
evidence in his possession which pertained to his claims.  
The AMC's July 2004 letter thus contained all four elements 
of notice discussed by the Court in Pelegrini.       

The Board finds that the timing of the VCAA notice in this 
case did not affect the essential fairness of the 
adjudication of the veteran's claims decided herein.  The 
veteran and his representative have had ample opportunity 
during the more than five years the veteran's claim on appeal 
has been pending to identify and present pertinent evidence.  
Furthermore, a statement of the case furnished to the veteran 
by the RO in November 2002 and a supplemental statement of 
the case (SSOC) furnished to the veteran by the AMC in August 
2005 contained the complete text of 38 C.F.R. § 3.159.  The 
August 2005 SSOC notified the veteran and his representative 
that his claims had been re-adjudicated and that VA's 
previous determinations on those claims had been confirmed 
and continued.  For these reasons, the Board concludes that 
the veteran will be in no way prejudiced by the Board's 
proceeding to decide his claims which are currently before 
the Board and that VA's duty to notify pursuant to the VCAA 
and its implementing regulations has been satisfactorily 
fulfilled.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and the records of his post-service 
treatment which he identified and which were available.  In 
addition, VA afforded the veteran a VA orthopedic examination 
with diagnostic studies to evaluate his back complaints and 
to obtain a medical opinion on the question of the likely 
etiology of any current back disability found by the 
examining physician.  Also, as noted above, the veteran had 
the opportunity to present evidence and argument in support 
of his appeal at the hearing before the undersigned Veterans 
Law Judge in January 2004.  The veteran and his 
representative have not identified any existing additional 
evidence which might be relevant to this appeal.  In fact, 
the veteran testified at the hearing in January 2004 that 
there were no more medical records to be obtained for his 
appeal, and in a statement received in July 2004 the veteran 
stated that he had no more evidence to submit.  For these 
reasons, the Board finds that further assistance is not 
required and the case is ready for appellate review.

I. Legal Criteria

Service Connection.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of a veteran's separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when, in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced, or resected parts of organs; 
supernumerary parts; congenital malformations; or 
hemorrhoidal tags or tabs, etc.) with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they pre-existed service.  
38 C.F.R. § 3.303(c) (2005).  (Emphasis added.)  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2005).  

Service connection may be granted for diseases but not for 
defects of congenital, developmental, or familial origin.  
VAOPGCPREC 82-90 (July 18, 1990).  In this precedent opinion, 
VA's General Counsel noted that, while a statement that 
"defects" are incapable of any improvement or deterioration 
is a generalization, a distinction between a "disease" as a 
condition capable of improving or deteriorating and a 
"defect" as a condition not considered capable of improving 
or deteriorating is essentially valid and helps to clarify 
the difference between these terms.  VA's General Counsel 
also stated that, for the purpose of service connection 
claims, the term "disease" and the term "defect" must be 
interpreted as being mutually exclusive, and it may be 
necessary to seek guidance from medical authorities regarding 
the proper classification of the medical condition at issue.  

Presumption of Soundness.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).



Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (2005).

Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent Lay Evidence

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

A layman without medical training or expertise is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

II. Factual Background

The veteran's service medical records contain a report of 
medical history for enlistment dated in April 1972 on which 
the veteran did not answer the question of whether he had or 
had ever had recurrent back pain.  The veteran's service 
medical records also contain a report dated in April 1972 of 
the veteran's medical examination for enlistment on which the 
examining physician indicated that a clinical evaluation of 
the veteran's spine and other musculoskeletal system was 
normal.

The veteran's service medical records reveal that, on July 
24, 1972, which was his 14th day of active duty, the veteran 
was seen at the Marine Recruit Depot medical department for a 
complaint of back pain.  X-rays taken at that time were read 
as showing Scheuermann's disease.  The Board notes that 
"Scheuermann's disease" is osteochondrosis of vertebral 
epiphyses in juveniles.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 488 (24th ed., 1994).  
"Osteochondrosis" is a disease of the growth or 
ossification centers in children which begins as a 
degeneration or necrosis followed by regeneration or 
recalcification; called also epiphyseal ischemic necrosis.  
It may affect the vertebrae and is then called Scheuermann's 
disease or kyphosis, or juvenile kyphosis.  See Dorland's at 
1200.  "Kyphosis" means abnormally increased convexity in 
the curvature of the thoracic spine as viewed from the side; 
or hunchback.  See Dorland's at 890.

The veteran's service medical records further reveal that, 
after the service department X-ray diagnosis of Scheuermann's 
disease was rendered, the veteran was referred to the "cast 
room" of the service department medical facility where he 
was evaluated by an orthopedic specialist in July 1972 for 
his complaint of back pain.  The examining service department 
physician noted that the veteran stated that he had had back 
pain for one year.  On physical examination, tenderness was 
found over the veteran's thoracic spine in the area of T8-9.  
X-rays taken at that time were read as showing Schmorl's 
nodes irregularities.  The Board notes that "Schmorl's 
nodes" are irregular or hemispherical bone defects in the 
upper or lower margin of the body of a vertebra.  See 
Dorland's at 1143.  The examining service department 
physician reported an impression of Scheuermann's disease, 
EPTE [existed prior to entrance into service], not service 
aggravated.  

The veteran's service medical records next show that in 
August 1972 he was evaluated by medical board and underwent a 
medical board examination for that proceeding.  At the 
medical board examination in August 1972, the veteran stated 
that he had had a minor degree of back trouble for 
approximately one year prior to his entrance upon active duty 
in the Marine Corps in July 1972 but that the examiner at his 
medical examination for enlistment told him that he had only 
had back strain which was not disqualifying for active 
service and so he did not state on his report of medical 
history for enlistment which he completed in April 1972 that 
he had had back pain.  

The medical board clinical examination found areas of point 
tenderness "over about the T-8, T-9 area."  X-rays were 
read as showing "multiple apophyseal irregularities over 
anterior portions of vertebral bodies T-8 through L-5."  The 
Board  notes that "apophyseal" means pertaining to or of 
the nature of an "apophysis" which is any outgrowth or 
swelling, especially a bony outgrowth which has never been 
entirely separated from the bone of which it forms a part, 
such as a process, tubercle, or tuberosity.  See Dorland's at 
107.

Based on the medical information in the veteran's service 
medical records set forth above, the medical board found that 
the veteran did not meet the standards of the United States 
Marine Corps for enlistment and recommended that he be 
discharged as having "enlisted in error".  The primary 
medical board diagnosis in the veteran's case was 
Scheuermann's disease, EPTE, not aggravated by service.         
           
The veteran filed his original claim of entitlement to 
service connection for a spinal disability in January 2001 on 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension.  On item numbered 19A of that claim form, he stated 
that the nature of sickness, disease, or injury for which the 
claim was being made was a "back injury" in 1972 at the 
Marine Recruit Depot in San Diego, California.  In response 
to question numbered 20 of the claim form, which asks the 
claimant to "List civilian physicians and hospitals where 
you were treated for any sickness, injury or disease for 
which you are claiming service connection before, during, or 
since your service, and any military hospitals since your 
last discharge", the veteran left blank the spaces on the 
claim form for the names and addresses of such physicians and 
hospitals.  In response to question numbered 21 of the claim 
form, which asks the claimant to "List persons other than 
physicians who know any facts about sickness, disease or 
injury shown in item 19A, which you had before, during, or 
since your service," the veteran provided the name and 
address of a man who allegedly knew facts about a "back 
injury" for the dates "1972-pres." However, the Board 
notes that the veteran has not submitted to VA any statement 
by this man (who is not the individual who made the "buddy 
statement" referred to in the next paragraph of this 
decision).

In January 2001, a "buddy statement" was received from a 
man who indicated that he had known the veteran since 
attending four years of high school with him and then serving 
with him in the same unit for Marine recruit training in July 
and August 1972.  This individual stated that he had not been 
aware that the veteran had any problem with his back until an 
incident during their Marine recruit training when a drill 
instructor jumped on the veteran's back and the veteran then 
needed medical attention.  The veteran's buddy stated, in 
particular, that in high school he did not know that the 
veteran had a back problem.  

In support of his claim, on a VA Form 21-4142, Authorization 
And Consent To Release Information To VA, the veteran stated 
that a private physician in Louisiana, had treated him in 
1973 for a back injury.  The office of the private physician 
in question reported to VA, however, that no treatment 
records of the veteran are now available.

At the video conference hearing in January 2004, the veteran 
testified that: at his medical examination for enlistment in 
April 1972, he told the examining physician that in his work 
as a vehicle mechanic he had experienced episodes of back 
pain but that he had not had any specific injury to his back; 
in service during his Marine recruit training, a drill 
instructor "jumped on my back"; since his discharge from 
the Marine Corps in August 1972, he had continued to have 
back pain, particularly when he was getting up or if he 
twisted his back; his back problems before his active 
military service and after service were "totally 
different"; prior to service, he had a "muscle pull" of 
his back a number of times but since service he had had 
persistent, recurring back pain; for example, in the morning 
he may have to roll out of bed because he is unable to stand 
up due to back pain; his persistent back pain started at the 
time of the incident during Marine recruit training when the 
drill instructor was standing on his back; for the medical 
board proceeding which is reported in his service medical 
records, X-rays of his back were taken but there was no 
clinical examination of his back by a physician; and, since 
his discharge from the Marine Corps, he had not had another 
injury to his back.  

The veteran also testified at the January 2004 hearing that, 
although he had health insurance through his employment with 
a municipal government, he had been using VA medical 
facilities for three years as his only providers of health 
care and that he had told his treating VA doctor that he had 
a pending VA claim for compensation for a back problem but he 
had not asked for or received VA medical treatment for his 
back problem.     

The Board notes that, while the veteran testified at the 
video conference hearing in January 2004 that his medical 
board proceeding in service did not include a medical board 
clinical examination, his service medical records contain a 
clinical record narrative summary signed by a Marine Corps 
officer in August 1972 which stated that "Physical 
examination reveals an eighteen year old Caucasian male with 
areas of point tenderness over about the T-8, T-9 area."   

The remand orders of the Board's June 2004 remand in this 
case included the scheduling of an examination of the veteran 
by an orthopedic specialist and the examiner's opinions on 
the question of the diagnosis of the veteran's current back 
disorder, the question of the probable etiology and date of 
onset of the veteran's current back disorder, the question of 
whether the veteran's current back disorder clearly existed 
prior to his military service, and the question of whether, 
if the veteran's current back disorder clearly existed prior 
to his military service, the underlying condition of the back 
disorder, as opposed to symptoms, underwent an increase in 
severity beyond the natural progression of the disorder 
during the veteran's active service.      

At a VA spine examination in August 2004, the veteran 
complained of pain in the lumbar spine area which radiated to 
both buttocks and to his right lower extremity.  X-rays of 
his lumbar spine showed marked narrowing of the 4th and 5th 
lumbar discs.  The veteran stated that he had worked as a 
mechanic from 1975 until retiring in April 2004.  The 
examining physician noted that at the medical board 
examination in service point tenderness of the veteran's 
thoracic spine at T8-9 was found.  The veteran was 5 feet 9 
inches tall and weighed 260 pounds, which was more than 100 
pounds overweight.  Most of the veteran's weight was 
concentrated in his abdominal area.  The veteran had a normal 
gait but he had a lordotic posture because of his abdominal 
obesity.  On examination, there was tenderness in the 
veteran's lower lumbosacral area.  There was no tenderness in 
the upper lumbar spine or thoracic spine area.  No muscle 
spasms of the back were noted.  The veteran could stand on 
his heels and toes easily.  A straight leg raising test was 
negative, bilaterally.  Range of motion of the lumbar spine 
was normal.  The examination impression was "degenerative 
fourth and five [sic] lumbar disc secondary to aging, 
obesity, and occupation."  

The VA orthopedic examiner in August 2004 stated an opinion 
that it is not likely that the veteran's current lumbar spine 
disc problems are related to the Scheuermann's disease 
diagnosed during his military service because in service the 
veteran was complaining of pain in the thoracic spine region 
and currently he was complaining of pain in his lumbar spine 
region and diagnostic studies now show degenerative disc 
disease of the lumbar spine and not changes of the bony 
structures of the spine.  The VA orthopedic examiner stated 
an opinion that it is most likely that the veteran's current 
back problems/pain were etiologically related to a lifetime 
of obesity and to his many years of working at an occupation 
which required repetitive bending, twisting, and lifting.

An SSOC furnished in August 2005 to the veteran by the AMC 
included in the reasons and bases section a summary of the 
clinical findings and medical opinions reported by the VA 
orthopedic examiner in August 2004.  The Board notes that the 
veteran has not since the issuance of the SSOC in August 2005 
sent VA a statement disputing the VA orthopedic examiner's 
report that at the August 2004 VA examination he did not 
complain of any pain in his thoracic spine area, nor has the 
veteran's representative in written arguments in support of 
the appeal filed in August 2005 and in February 2006 disputed 
the VA examining physician's report that at the August 2004 
VA examination the veteran did not complain of pain in the 
thoracic spine area.       

In his August 2004 examination report, the VA orthopedic 
examiner stated that he was ordering an MRI of the veteran's 
back to determine whether the veteran has spinal stenosis.  
The Board notes that "spinal stenosis" is narrowing of the 
vertebral canal, nerve root canals, or intervertebral 
foramina of the lumbar spine caused by encroachment of bone 
upon the space; symptoms are caused by compression of the 
cauda equina and include pain, paresthesias, and neurogenic 
claudication; the condition may be either congenital or due 
to spinal degeneration.  See Dorland's at 1576.  The VA 
orthopedic examiner in August 2004 stated that if the veteran 
has spinal stenosis, it would be unlikely that his spinal 
stenosis was etiologically related to the Scheuermann's 
disease diagnosed during his military service for the reasons 
which the examiner had previously stated.

A VA treatment record dated in September 2004 noted that the 
veteran refused to undergo an MRI of his back due to claimed 
claustrophobia but he agreed to undergo a CT scan of his 
back.  The VA CT scan of the veteran's back in September 2004 
showed: a transitional segment of the spine at the 
lumbosacral junction with partial sacralization of L-5; no 
evidence of an acute traumatic injury to the spine; mild 
degenerative disc disease at L3-4 and L4-5; degenerative 
changes with anterior osteophyte formation and a Schmorl's 
node at L-5; and mild degenerative changes at the bilateral 
sacroiliac joints.

In November 2004, a VA resident physician performed a 
clinical examination of the veteran and reviewed the 
veteran's VA spinal X-rays and the September 2004 VA CT scan 
of the veteran's back.  He stated that his impression was 
that the veteran had "chronic back pain with right leg 
numbness, sciatica or spinal stenosis."  

The definition of spinal stenosis is set forth above.  The 
Board notes that "sciatica" is a syndrome characterized by 
pain radiating from the back into the buttock and into the 
lower extremity along its posterior or lateral aspect, and 
most commonly caused by protrusion of a low lumbar 
intervertebral disc; the term is also used to refer to pain 
anywhere along the course of the sciatic nerve; called also 
sciatic neuralgia and sciatic neuritis.  See Dorland's at 
1493.                

II. Analysis

With regard to the veteran's claim for service connection for 
a disorder of the thoracic spine, to include Schmorl's nodes 
and Scheuermann's disease/juvenile kyphosis, the Board first 
notes that, by definition, the manifestation of Scheuermann's 
disease/juvenile kyphosis (which is an abnormally increased 
convexity in the curvature of the thoracic spine as viewed 
from the side; or hunchback) and Schmorl's nodes (which are 
bone defects in the upper or lower margin of the body of a 
vertebra), see Dorland's at 488, 890, 1143, and 1200, are 
abnormalities of the spine which are visible to trained 
physicians on diagnostic imaging studies.  As noted above in 
the Factual Background of this decision, X-rays of the 
veteran's spine taken during his brief period of active 
service were read by service department physicians as showing 
both the abnormally increased convexity typical of juvenile 
kyphosis of the thoracic spine and bone defects in the upper 
and lower margins of the bodies of thoracic vertebrae typical 
of Schmorl's nodes, and those service department physicians 
then rendered diagnoses of  Schmorl's nodes and of 
Scheuermann's disease (juvenile kyphosis).  The  X-rays of 
the veteran's spine during his period of active service first 
showing these abnormalities of the thoracic spine were taken 
on the 14th day of the veteran's active service.  

The report of the medical examination for Marine Corps 
enlistment which the veteran underwent in April 1972 prior to 
his entrance upon active duty in July 1972 indicates that at 
that time the only X-ray of the veteran's body taken was a 
chest 
X-ray.  No X-rays of the veteran's spine were taken at the 
April 1972 medical examination for enlistment, and no defect 
or disorder of his spine was noted at that time.  

The veteran's testimony at the January 2004 video conference 
hearing, to include his statement that prior to his military 
service he had had back pain which he thought was due to 
"muscle pulls" and not due to trauma, and the fact that the 
veteran has not stated at any time during the appeal period 
that X-rays or other diagnostic studies of his back/spine 
were taken by any physician or medical facility for 
evaluation or treatment purposes earlier than his April 1972 
enlistment examination shows that at service entrance the 
veteran was evidently not aware that he had any abnormality 
or disorder of the spine which could be seen by physicians on 
diagnostic imaging studies.

The question of whether the abnormally increased convexity 
typical of juvenile kyphosis of the thoracic spine and the 
bone defects in the upper and lower margins of the bodies of 
thoracic vertebrae typical of Schmorl's nodes which were seen 
by service department physicians on the X-rays of the 
veteran's spine which were taken in July 1972 after the 
veteran had served only approximately two weeks of active 
duty and on which the service department physicians based 
their diagnoses of Scheuermann's disease/juvenile kyphosis 
and Schmorl's nodes were of such a nature that, in accordance 
with accepted medical principles which are so universally 
recognized as to constitute fact, any disability resulting 
from juvenile kyphosis and/or Schmorl's nodes must have 
existed prior to the veteran's entrance upon active duty in 
July 1972 is, the Board finds, a question on which the only 
probative evidence is competent medical evidence.  The only 
competent medical evidence of record in this case on that 
question is the finding in August 1972 by the service 
department physicians who comprised the medical board in the 
veteran's case that the veteran's juvenile 
kyphosis/Scheuermann's disease and, by implication, also the 
Schmorl's nodes seen on the in-service spinal X-rays, pre-
existed the veteran's active service.  The veteran and his 
representative have not disputed the finding by the service 
department physicians that the veteran's juvenile kyphosis 
and Schmorl's nodes pre-existed his active military service.  
With no evidence of record whatsoever to the contrary, the 
Board must conclude that clear and unmistakable evidence 
demonstrates that the veteran's Schmorl's nodes and juvenile 
kyphosis/Scheuermann's disease pre-existed his active 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005); Wagner, supra. 

Having found that clear and unmistakable evidence 
demonstrates that Schmorl's nodes and juvenile 
kyphosis/Scheuermann's disease pre-existed the veteran's 
active service, the Board must next consider the issue of 
whether clear and unmistakable evidence demonstrates that the 
veteran's juvenile kyphosis/Scheuermann's disease of the 
thoracic spine and the Schmorl's nodes of the thoracic spine 
which pre-existed service were not aggravated by such 
service.  

In connection with the issue of whether clear and 
unmistakable evidence demonstrates that Schmorl's nodes and 
juvenile kyphosis/Scheuermann's disease pre-existed the 
veteran's active service, the Board notes that Schmorl's 
nodes, defined as vertebral body bone defects which are 
visible on imaging studies, and which in the veteran's case 
were seen by service department physicians on X-rays taken in 
July 1972 and were also seen by a VA physician on a VA CT 
scan of the veteran's back taken in September 2004, appear to 
be congenital or developmental "defects" for which, under 
the provisions of 38 C.F.R. § 3.303(c) and the holding by 
VA's General Counsel in VAOPGCPREC 82-90, service connection 
may not be granted.  The Board notes further that juvenile 
kyphosis/Scheuermann's disease which results from the child's 
disease of osteochondrosis is likewise an abnormality of the 
spine visible on imaging studies which medical authorities 
might consider to be a "defect" for which, under 38 C.F.R. 
§ 3.303(c) and the holding in VAOPGCPREC 82-90, service 
connection may not be granted rather than a disease for which 
service connection may be granted if all other requirements 
in law to establish entitlement to service connection are 
met.  Nevertheless, because there is no medical finding or 
medical opinion of record addressing those questions, the 
Board will not decide this appeal on the basis that juvenile 
kyphosis/Scheuermann's disease and Schmorl's nodes are 
defects and not diseases for the purpose of a service 
connection claim.

The medical board in the veteran's case found in August 1972 
that his Schmorl's nodes and juvenile kyphosis/Scheuermann's 
disease which pre-existed his service were not aggravated 
during his approximately 35 days of service, and there is no 
medical finding or medical opinion of record contrary to that 
finding by the service department medical board.  The 
question arises, then, as to whether the veteran's assertion 
that he has had continuing episodes of back pain since his 
discharge from the Marine Corps in August 1972 is the kind of 
evidence which precludes a finding by the Board that clear 
and unmistakable evidence demonstrates that his pre-existing 
Schmorl's nodes and juvenile kyphosis/Scheuermann's disease 
were not aggravated by service.  For the reasons stated 
below, the Board finds that the veteran's hearing testimony 
and written statements of record are not that kind of 
evidence.

In considering the question of whether clear and unmistakable 
evidence demonstrates that the veteran's pre-existing 
Schmorl's nodes and juvenile kyphosis/Scheuermann's disease, 
which are spinal abnormalities evident on imaging studies to 
trained physicians, were not aggravated by military service, 
it is well to keep in mind the meaning of "aggravation".  
In Hunt, supra, the Court held that, given the plain meaning 
of 38 U.S.C.A. § 1153 and the purposes of veterans' 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Therefore, in this case, the medical issue is 
whether the underlying condition of the veteran's Schmorl's 
nodes of the thoracic spine and juvenile 
kyphosis/Scheuermann's disease of the thoracic spine (which 
the Board will assume, without deciding, are not "defects" 
for which service connection may not be granted) which pre-
existed service worsened or whether, on the other hand, 
during his approximately 35 days of active duty the veteran 
experienced a temporary flare-up of those abnormalities of 
his thoracic spine.  The only probative evidence on these 
medical questions is, the Board finds, competent medical 
evidence, and the only competent medical evidence of record 
on those questions is the finding in August 1972 by the 
service department physicians on the medical board that there 
was no aggravation, that is no worsening of the underlying 
condition of the thoracic spine with which the veteran 
entered upon active duty.  

As a layman, the veteran was at the time of his discharge 
from the Marine Corps in August 1972 and in the months and 
years subsequent to his August 1972 discharge competent under 
the provisions of 38 C.F.R. § 3.159(a)(2) to describe to a 
treating physician any complaints which he may have had 
concerning his back/spine, but his original claim for 
compensation received in January 2001 does not show that he 
sought any medical treatment for back complaints in his early 
post-service years.  Similarly, the veteran was at the time 
of his discharge from the Marine Corps in August 1972 and in 
the months and years subsequent to his August 1972 discharge 
competent under the provisions of 38 C.F.R. § 3.159(a)(2) to 
describe to a friend, a relative, or an acquaintance the 
condition of his back/spine as he was experiencing it, but 
the veteran has not submitted in support of his appeal a 
statement by any person to whom he communicated in his early 
post-service years about the condition of his back/spine.  

As a layman, the veteran is not qualified to provide an 
opinion on a question of medical diagnosis or medical 
causation, see Espiritu, supra, or on any question which 
requires medical judgment, and so he is not capable of 
addressing the medical question of whether the underlying 
condition of his Schmorl's nodes of the thoracic spine and of 
his juvenile kyphosis/Scheuermann's disease of the thoracic 
spine which pre-existed his active military service worsened 
during such service.  Having made these findings, the Board 
is of the firm view that the assertions which the veteran has 
made during the pendency of this appeal concerning his 
claimed history of continuing back pain since discharge from 
the Marine Corps in August 1972, assertions which he has made 
in support of a service connection claim which he filed more 
than 28 years after his discharge from active military 
service in the summer of 1972, are of questionable 
credibility in view of the complete lack of any corroborating 
evidence such as lay statements or medical treatment records 
dated in his early post-service years. 

On the bases stated above, the Board finds that the credible 
and competent evidence of record which shows that the 
underlying condition of the veteran's Schmorl's nodes of the 
thoracic spine and juvenile kyphosis/Scheuermann's disease of 
the thoracic spine which pre-existed his active service was 
not worsened during his service constitutes clear and 
unmistakable evidence on that issue and that, therefore, the 
Board must conclude that clear and unmistakable evidence 
demonstrates that the veteran's juvenile 
kyphosis/Scheuermann's disease of the thoracic spine and 
Schmorl's nodes of the thoracic spine which pre-existed 
service were not aggravated by such service.  The presumption 
that the veteran's spine was in sound condition at service 
entrance has, therefore, been rebutted and an issue for the 
Board's consideration is whether the veteran's disability of 
the thoracic spine which pre-existed service was aggravated 
by service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005); Wagner, supra. 

With regard to the issue of whether Schmorl's nodes of the 
thoracic spine which pre-existed service and/or juvenile 
kyphosis/Scheuermann's disease of the thoracic spine which 
pre-existed service were aggravated by service, the only 
probative evidence of record is the finding of the service 
department medical board that there was no such aggravation.  
Any opinion held and expressed by a layman such as the 
veteran on that medical question would have no probative 
value, see Espiritu, supra.  The service department 
physicians who evaluated and treated the veteran's complaint 
of back pain and the service department physicians on the 
medical board in his case did not find any worsening in the 
underlying condition of his pre-existing Schmorl's nodes of 
the thoracic spine or of his pre-existing juvenile 
kyphosis/Scheuermann's disease of the thoracic spine, and 
there is no competent medical evidence or other credible 
evidence of record to the contrary.  On that basis, the Board 
finds that a presumption that pre-existing Schmorl's nodes of 
the thoracic spine or pre-existing juvenile 
kyphosis/Scheuermann's disease of the thoracic spine was 
aggravated in service does not arise in this case.  See 
38 C.F.R. § 3.306(a), (b) (2005).  The Board concludes that 
pre-existing Schmorl's nodes of the thoracic spine and pre-
existing juvenile kyphosis/Scheuermann's disease of the 
thoracic spine were not aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2005).

With regard to the veteran's claim for service connection for 
a disorder of the spine other than Schmorl's nodes of the 
thoracic spine and Scheuermann's disease/juvenile kyphosis of 
the thoracic spine, there is no competent medical evidence 
showing that degenerative disc disease of the lumbar spine, 
L4-5, diagnosed by the examining physician at the VA spine 
examination in August 2004, was present during the veteran's 
period of active service in July-August 1972 or was 
manifested to any degree within one year following his 
separation from active service in August 1972 or is 
etiologically related to any incident in or manifestation 
during the veteran's service.  There is likewise no competent 
medical evidence of record showing that the sciatica or 
spinal stenosis which in November 2004, after a clinical 
examination of the veteran's back, a VA resident physician 
reported as his impression was present during the veteran's 
period of active service in July-August 1972 or was 
manifested to any degree within one year following his 
separation from active service in August 1972 or is 
etiologically related to any incident in or manifestation 
during the veteran's service.  The veteran has, nevertheless, 
contended, in effect, that he has a current disability of his 
back which is a residual of the injury to his back which he 
alleges that he sustained during Marine recruit training in 
the incident when a drill instructor jumped on his back or 
stood on his back.  However, there is no competent medical 
evidence of record showing that the veteran's current 
degenerative disc disease of the lumbar spine, which was not 
diagnosed until decades after his active service, is a 
disability related to the incident in service involving the 
drill instructor.  Therefore, the Board finds that the 
preponderance of the evidence of record is against the claim 
for service connection for a disorder of the spine other than 
Schmorl's nodes of the thoracic spine and Scheuermann's 
disease/juvenile kyphosis of the thoracic spine, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
     
ORDER

Entitlement to service connection for a disorder of the 
thoracic spine, to include Schmorl's nodes and Scheuermann's 
disease/juvenile kyphosis, is denied.

Entitlement to service connection for a disorder of the spine 
other than Schmorl's nodes of the thoracic spine and 
Scheuermann's disease/juvenile kyphosis of the thoracic spine 
is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


